— Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court, dated September 11, 2000 (People v Howard, 275 AD2d 721 [2000]), affirming a judgment of the Supreme Court, Westchester County, rendered September 28, 1998, on the ground of ineffective assistance of counsel.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether his convictions of criminal use of a firearm in the first degree, criminal possession of a weapon in the first degree, and criminal possession of a weapon in the second degree were supported by legally sufficient evidence; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the application: Joshua Siegel, Esq. 15 Gray Rock Avenue, Hartsdale, New York, 10530; and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. S. Miller, J.P., Friedmann, Luciano and Schmidt, JJ., concur.